Powell, J.
The action is by a ship-hand against the owners, for injuries received while loading freight. The evidence tends to indicate either that the injury was occasioned by the negligence of fellow servants— as to this defendant a non-actionable transaction, or through haste in the manner in which the loading was being done under the orders of a foreman, — a thing for which the defendant primarily would be liable. Nevertheless the situation was manifestly patent, and the servant, by voluntarily continuing to work under the circumstances, in legal contemplation evinced a willingness to assume risk of injury. The grant of a nonsuit was, therefore, not erroneous. Judgment affirmed.
Shelby Myrick, for plaintiff.
O’Connor, O’Byrne & Hartridge, for defendant.